office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-149413-06 uilc 263a 263a 263a date to from ----------------------------- senior counsel sl ------------ large mid-size business ------------------------- senior counsel branch income_tax accounting subject wine grape growing and the uniform_capitalization_rules of 263a this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------------------------------- issue sec_1 where the taxpayer grows a grape crop and subsequently processes the crop into wine when does the actual preproductive_period of the grape crop end for purposes of sec_263a of the internal_revenue_code code which costs incurred between the harvest of a grape crop and blossoming of the subsequent crop are subject_to capitalization postf-149413-06 conclusion sec_1 the actual preproductive_period of a grape crop grown for use in the taxpayer’s wine production ends no later than the onset of the crush of the grapes preproductive_period costs incurred between the end of the actual preproductive_period of a grape crop and the blossoming of the subsequent crop are generally deductible as a cost of maintaining the vine preproductive_period costs incurred between the harvest of the crop and the end of the actual preproductive_period of the crop are capitalized to the crop unless they are field costs that provide no benefit to crop facts the taxpayer operates vineyards that produce wine grapes and a winery that produces wines for federal_income_tax purposes the taxpayer uses an overall accrual_method of accounting and treats the grape growing and wine making activities as a single trade_or_business the grape vines set blossoms in the spring and the grapes are harvested in the fall most or all of the harvested grapes are sent to taxpayer’s winery to be crushed to produce juice that taxpayer will process into wine depending upon circumstances the taxpayer may sell some of its harvested grapes to other wine producers or may purchase grapes from other grape producers to supplement its own harvest law sec_263a unicap in general sec_263a provides that except as otherwise provided sec_263a shall apply to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that for purposes of sec_263a the term produce includes construct build install manufacture develop or improve sec_1_263a-2 provides that for purposes of sec_263a produce includes the following construct build install manufacture develop improve create raise or grow sec_263a provides that in the case of any property to which sec_263a applies the direct costs of the property and the indirect_costs properly allocable to the property shall be included in inventory costs in the case of property that is inventory in the hands of the taxpayer or shall be capitalized in the case of other_property sec_1_263a-1 provides generally that direct_material_costs of producers include the costs of those materials that become an integral part of specific property postf-149413-06 produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced direct_labor_costs of producers include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced sec_1_263a-1 provides that indirect_costs are defined as all costs other than direct_material_costs and direct_labor_costs in the case of property produced or acquisition costs in the case of property acquired for resale taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to sec_263a taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities preproductive periods and preproductive_period costs sec_263a provides that sec_263a does not apply to the production of any animal or any plant with a preproductive_period of years or less if the taxpayer is not required to use an accrual_method of accounting under sec_447 or sec_448 see also sec_1 263a- a for purposes of determining whether a plant has a preproductive_period in excess of years the preproductive_period of plants grown in commercial quantities in the united_states is based on the nationwide weighted average preproductive_period for such plant sec_1_263a-4 see also notice_2000_45 2000_2_cb_256 sec_1_263a-4 provides that unless otherwise provided sec_263a requires the capitalization of the direct costs and an allocable portion of the indirect_costs that directly benefit or are incurred by reason of the production of any property in a farming_business including animals and plants without regard to the length of their preproductive_period the types of direct and indirect_costs that generally must be capitalized by taxpayers under sec_263a are described in sec_1_263a-1 and specific examples of the types of costs typically incurred in the trade_or_business_of_farming are provided in sec_1_263a-4 and ii sec_1_263a-4 provides that the costs of producing a plant typically required to be capitalized under sec_263a include the costs incurred so that the plant's growing process may begin preparatory costs such as the acquisition costs of the seed seedling or plant and the costs of planting cultivating maintaining or developing the plant during the preproductive_period preproductive_period costs preproductive_period costs include but are not limited to management irrigation pruning soil and water conservation including costs that the taxpayer has elected to deduct under sec_175 fertilizing including costs that the taxpayer has elected to deduct under section postf-149413-06 frost protection spraying harvesting storage and handling upkeep electricity tax depreciation and repairs on buildings and equipment used in raising the plants farm overhead taxes except state and federal income taxes and interest required to be capitalized under sec_263a sec_1_263a-4 provides in pertinent part that field costs such as irrigating fertilizing spraying and pruning that are incurred after the harvest of a crop or yield but before the crop or yield is sold or otherwise_disposed_of are not required to be included in the preproductive_period costs of the harvested crop or yield because they do not benefit and are unrelated to the harvested crop or yield preproductive_period sec_1_263a-4 provides that the plant’s actual preproductive_period as distinct from the nationwide weighted average preproductive_period of the plant is used for purposes of determining the period during which a taxpayer must capitalize preproductive_period costs with respect to a particular plant sec_1_263a-4 provides in pertinent part that in the case of the crop or yield of a plant that will have more than one crop or yield the actual preproductive_period begins when the plant has become productive in marketable quantities and the crop or yield first appears for example in the form of a sprout bloom blossom or bud sec_1_263a-4 provides in pertinent part that in the case of the crop or yield of a plant that will have more than one crop or yield the actual preproductive_period ends when the plant crop or yield is sold or otherwise_disposed_of farming_business sec_263a provides that the term farming_business means the trade_or_business_of_farming but does not include the operation of a nursery or sod farm or the raising or harvesting of tress bearing fruit nuts or other crops or certain ornamental trees sec_1_263a-4 provides generally that a farming_business means a trade_or_business involving the cultivation of land or the raising or harvesting of any agricultural or horticultural commodity harvesting does not include contract harvesting of an agricultural or horticultural commodity grown or raised by another sec_1_263a-4 provides that a farming_business includes processing activities that are normally incident to the growing raising or harvesting of agricultural or horticultural products for example the harvesting washing inspecting and packaging of fruits and vegetables for sale are incidental activities of the trade_or_business of raising fruits and vegetables postf-149413-06 by contrast sec_1_263a-4 provides that a farming_business does not include the processing of commodities or products beyond those activities that are normally incident to the growing raising or harvesting of such products for example the processing of grain into breads cereals and similar food products is not normally incident to the growing and harvesting of grain and is not part of a farming_business sec_1_263a-4 example similarly the slaughtering processing and packaging or canning of poultry are not normally incident to the growing or raising of poultry and are not part of a farming_business sec_1_263a-4 example analysi sec_1 where the taxpayer grows a grape crop and subsequently processes the crop into wine when does the actual preproductive_period of the grape crop end for purposes of sec_263a of the internal_revenue_code code grape vines produce multiple crops of grapes accordingly the actual preproductive_period of a grape crop ends when the crop is sold or otherwise_disposed_of sec_1 263a- b i c i the taxpayer retains physical custody and legal_title of the grapes as they grow to maturity after harvest the grapes are sent to taxpayer’s winery and are crushed to produce juice that is processed into wines that are sold to customers at what point along this process then does the actual preproductive_period app of the crop end does the app extend until the wines produced from the crop are sold or does the app end at an earlier point in time we note initially that the grapes themselves are never subject_to a sale_or_other_disposition as these terms are customarily used in federal_income_tax law only the wine produced from the grapes is sold or otherwise_disposed_of despite the express language of sec_1_263a-4 linking the end of the app with a sale_or_other_disposition however we believe that the app of a grape crop grown for use in producing the taxpayer’s own wines must end no later than when the crop is crushed we believe that the crush constitutes an appropriate latest date for the end of the app for several reasons first the crush marks the point in time when the crop loses its physical character as grapes the crush converts the grape crop into must juice and marc residue of the grapes these materials are respectively a raw material and a byproduct of wine production they do not constitute grapes or a crop of grapes in any ordinary sense of these terms postf-149413-06 second the crush marks the point in time when the taxpayer stops growing grapes and starts producing wine these two production activities are quite distinct in their methods and resulting products grape growing involves the cultivation of multicrop plants to produce grapes a perishable agricultural product winemaking involves fermenting and manipulating the raw material of grape juice into wine a packaged and manufactured product third because crushing the grapes terminates both the grape crop and its production the crush also marks the point in time when taxpayer ceases to incur costs to produce grapes and begins to incur costs to produce wine the costs of direct materials which become physically incorporated into the grapes and direct labor which must be identified or associated with particular units of grapes produced can no longer be incurred with respect a grape crop once it has been crushed out of existence sec_1_263a-1 sec_1_263a-4 similarly indirect_costs are not properly allocable to the grape crop after the crush because the crush terminates the production of the grape crop and thus indirect_costs can no longer directly benefit or be incurred by reason of the production of grapes sec_1_263a-1 sec_1_263a-4 in sum delaying the end of the actual preproductive_period of a grape crop beyond the crush would extend capitalization into a time period when there are no costs that may properly be capitalized into the crop fourth the crush marks the end of the farming_business of grape growing under sec_63a e and the beginning of the nonfarming trade_or_business of producing wine growing grapes is a farming_business because it involves the cultivation of land and the raising of grapes which are an agricultural commodity sec_1_263a-4 the farming_business of growing grapes includes certain processing activities that are normally incident to the growing raising or harvesting of grapes such as noncontract harvesting washing and inspecting sec_1_263a-4 at first impression the crushing of grapes and the production of wine might also seem to be normally incident to the growing of grapes because these activities are the anticipated continuations of growing wine grapes the regulations make it clear however that the preparation of processed food products such as wine is not part of a farming_business even where the farming_business also produces the agricultural commodity grapes that constitute the raw material for the processed food product for example the milling of flour and production of baked goods are not part of the farming_business of raising grains even though such activities are a logical and foreseeable consequence of raising grains sec_1_263a-4 sec_1_263a-4 example in sum we believe that despite the sale_or_other_disposition language in sec_1 263a- b i c i the app of grapes grown for self use must end no later than the onset of the crush because this marks the end of the grape crop the growing process and the farming_business extending the app beyond this point would result in the capitalization of inappropriate costs into a crop that no longer exists and would be postf-149413-06 contrary to both the general principles of sec_263a and the special rules that implement such principles for farming businesses which of the costs incurred between the harvest of a grape crop and blossoming of the subsequent crop are subject_to capitalization grape vines are grown in commercial quantities in the united_states and their nationwide weighted average preproductive_period is more than years see notice_2000_45 accordingly sec_263a applies to the costs of producing grape vines unless an election is made under sec_263a not to apply the provisions of sec_263a sec_1 263a- a b a taxpayer growing a grape vine must capitalize the direct costs and an allocable portion of the indirect_costs of producing the vine sec_1_263a-1 sec_1_263a-4 specifically a taxpayer growing a grape vine must capitalize the preparatory costs of the vine and the preproductive_period costs of the vine that are incurred during the app of the vine sec_1_263a-4 the app of the grape vine ends when the vine first becomes productive in marketable quantities sec_1_263a-4 after the end of the app preproductive_period costs are generally capitalized to a crop during the preproductive_period of the crop and are deducted as a cost of maintaining the vine when incurred between the end of the app of one crop and the beginning of the app of the subsequent crop sec_1_263a-4 example ii a special exception applies to the period between the harvesting of a crop and the sale_or_other_disposition of the crop sec_1_263a-4 provides that field costs such as irrigating fertilizing spraying and pruning are not required to be capitalized into the harvested crop because they do not benefit and are unrelated to the harvested crop or yield the cost of the harvest itself is a preproductive cost that is capitalized into the crop if as is usual it is incurred during the app of the crop sec_1_263a-4 the listed examples- irrigation fertilization spraying and pruning - illustrate the common characteristic of the field costs qualifying for the exception they maintain and improve the health of the vines but they do not and cannot provide any benefits to the crop which has already been severed from the vines stated more precisely in terms of unicap principles field costs are cost which i are not direct costs of the crop and ii are not indirect_costs allocable to the crop because they do not directly benefit and are not incurred by reason of the production of the crop following these principles the irrigation fertilization spraying or pruning of the vines are field costs because they do are not directly benefit and are not incurred by reason of the production of a grape crop that has already been severed from the vines on the other hand costs such as administration tax depreciation and repairs on farm buildings postf-149413-06 farm overhead and taxes other than state and federal income taxes are not field costs because they directly benefit or are incurred by reason of the production of the crop finally we note that sec_1_263a-4 provides that the field cost exception applies during the period between harvest and the sale or disposition of the crop consistent with our conclusions in the first issue we believe that field cost exception ends when the app of the crop ends which in the case of grapes grown for self use is the onset of the crush please call -------------------- if you have any further questions
